The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2014

                                       No. 04-14-00476-CR

                                        Michael LOPEZ,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR1981
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
        On July 1, 2014, Appellant filed an “Out of Time Notice of Appeal,” stating that he
intends to appeal his conviction. According to appellant’s notice of appeal, his sentence was
imposed on November 4, 2012. Because the notice of appeal in this case appears to not have
been timely filed, we lack jurisdiction to entertain the appeal. See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998) (holding that if appeal is not timely perfected, court of appeals
does not obtain jurisdiction to address merits of appeal, and court may take no action other than
to dismiss appeal; court may not suspend rules to alter time for perfecting appeal); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802
S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article
11.07 of the Texas Code of Criminal Procedure governs out-of-time appeals from felony
convictions). We, therefore, ORDER appellant to show cause on or before August 1, 2014 why
this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court